DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 6, 2021.  Claims 1-5, 7-10, 18 and 20-25 are currently pending.

Claim Objections
Claim 18 is objected to because of the following informalities:  In line 4 of claim 18, the limitation “a second a first region” should be “a second filter region” and in line 13, “the plurality of photo detection region” should be “the plurality of photo detection regions”. These appear to be minor typos.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In regards to claim 2, the limitation “an/the identical material” is unclear. The limitation is unclear because claim 1 has the first and second layer as the same material and it is unclear if the identical material in claim 2 is supposed to be the same as the “same material” mentioned in claim 1 in which claim 2 is dependent. From the Examiner’s understanding the identical material is meant to be the same material and will be interpreted as such for this examination of the claim. Please clarify and correct.
In regards to claim 4, the limitation “an identical shape” is unclear. The limitation is unclear because claim 1 has the first and second nanostructures as the same shape, nanoshperes and it is unclear if the identical shape in claim 4 is supposed to be the same as the “same shape” mentioned in claim 1 in which claim 4 is dependent. From the Examiner’s understanding the identical shape is meant to be the same shape and will be interpreted as such for this examination of the claim. Please clarify and correct.
In regards to claim 23, the limitation “wherein unit spectrum filters of the spectrum filter array are disposed in a constant period in the color filter layer” is unclear. It is unclear how the spectrum filter array is in a constant period in the color filter array when the spectrum filter array and the color filter array are on a first and a second region of the plurality of photo detection regions as stated in claim 18 in which claim 23 is dependent. This limitation is understood that the spectrum filter array and the color filter array are either on top of each other or the same element. Please clarify and correct. From figure 30 which is the figure the Examiner is using as the understood 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 3, 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (US 20140146207 herein after Yokogawa ‘207) in view of Tsai et al. (US 8816358), Yokogawa (US 20120061553 herein after Yokogawa ‘553) and Gidon et al. (US 20120085944).
Re claim 1: Yokogawa ‘207 teaches an optical filter (fig. 9) comprising: a first filter region (502a) comprising a first layer of a first refractive index (paragraph 158) and a plurality of first metal structures (502) in the first layer (see fig. 9); and a second filter region (502b) comprising a second layer of a second refractive index (paragraph 158) and a plurality of second metal structures (502) in the second layer (see fig. 9), wherein the first refractive index (502a) is different from the second refractive index (502b) (paragraph 158-160) and wherein the first layer and the second layer include a same material (dielectric material, 503) (paragraph 158-161, the first and second layer each include a dielectric material (same material) and an array of metal structures, the different refractive indices occur from the dielectric material forming conditions, see 
Tsai teaches an optical filter comprising a plurality of metal nanostructures (col. 2, lines 1-14, col. 3, lines 46-67, col. 4, lines 1-7, 48-67 and col. 5, lines 1-20, fig. 4 and 5) and the metal nanostructures has substantially a same shape (col. 5, lines 10-17). Tsai does teaches a variety of shapes to be used for nanostructures (col. 5, lines 10-17). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a plurality of nanostructures similar to Tsai as the plurality of metal structures in Yokogawa in order to increase transmission of light of a desired wavelength providing for a more efficient optical filter. Yokogawa ‘207 as modified by Tsai does not specifically teach the same shape is a nanosphere and a protection film covering the first filter region and the second filter region. 
Yokogawa ‘553 teaches shapes of plasmonic metal structures to be spherical (paragraph 78). Without showing criticality of using a specific shape for the nanostructures, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a spherical shape similar to Yokogawa ‘553 as the same shape described in Yokogawa ‘207 as modified by Tsai in order to tune the plasmonic nanostructure in a desired manner providing for passing and guiding light of a particular wavelength to a light sensor (MPEP, 2144.04, IV, B). Yokogawa ‘207 as modified by 
Gidon teaches a protection film (p) covering a first filter region (e1) and a second filter region (f1) (see fig. 8 and 6b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a protection film similar to Gidon with the first and second filter regions of Yokogawa ‘207 as modified by Tsai and Yokogawa ‘553 in order to ensure the filter regions are protected from environmental elements which would degrade the filter regions providing for a longer lasting structure. 
Re claim 3: Yokogawa ‘207 as modified by Tsai, Yokogawa ‘553 and Gidon teaches the optical filter, wherein the first filter region and/or the second filter region (Yokogawa ‘207, 502a and 502b) have/has a plurality of metal nanostructures (Yokogawa ‘207, 502) embedded in a dielectric material (Yokogawa ‘207, 503) (Yokogawa ‘207, paragraphs 158-161, Tsai, col. 2, lines 1-14, col. 4, lines 1-7, 48-67 and col. 5, lines 1-20, fig. 4 and 5, nanostructures).
Re claim 4: Yokogawa ‘207 as modified by Tsai, Yokogawa ‘553 and Gidon teaches the optical filter, wherein the first metal nanostructure and the second metal nanostructure are an identical material and have an identical shape (Yokogawa, paragraph 161, same material Al or Ag, Tsai, col. 4, lines 48-67 and col, 5, lines 1-20, fig. 4 and 5, same shape and material, Yokogawa ‘553, paragraph 78, same shape at least).
Re claim 8: Yokogawa ‘207 as modified by Tsai, Yokogawa ‘553 and Gidon teaches an optical device (Yokogawa ‘207, 502a and 502b) comprising: a planar optical filter of claim 1 (Yokogawa, see fig. 9); and photodetection areas (Yokogawa, 506a and 506b) respectively corresponding to the first filter region (Yokogawa, 502a) and the second filter region (Yokogawa, 502b) (Yokogawa, see fig. 9, Tsai, see fig. 4 and 5, col. 3, lines 46-67, col. 4, lines 1 -7, 48-67 and col. 5, lines 1 -20).
Re claim 9: Yokogawa ‘207 as modified by Tsai, Yokogawa ‘553 and Gidon teaches the optical filter, wherein the optical device is any one of a spectroscope, a CMOS image sensor, and a hyper spectral image sensor (Yokogawa ‘207, paragraph 41 and 48).
Re claim 10: Yokogawa ‘207 as modified by Tsai, Yokogawa ‘553 and Gidon teaches an optical device (Yokogawa ‘207, fig. 9) comprising: a transmissive substrate (Yokogawa ‘207, 507/501); and an optical filter of claim 1 disposed on an upper part of the transmissive substrate (Yokogawa ‘207, 507/501), wherein the transmissive substrate (Yokogawa ‘207, 507/501) and the optical filter (Yokogawa ‘207, 502a and 502b) are separately assembled (Yokogawa ‘207, 507/501 is separate from 502a/502b, see fig. 9).
6.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (US 20140146207 herein after Yokogawa ‘207) as modified by Tsai et al. (US 8816358), Yokogawa (US 20120061553 herein after Yokogawa ‘553) and Gidon et al. (US 20120085944) as applied to claim 1 above, and further in view of Jeoung (US 20080238314).
Re claim 2: Yokogawa ‘207 as modified by Tsai, Yokogawa ‘553 and Gidon teaches wherein the first layer and the second layer include a same material (Yokogawa ‘207, dielectric material, 503) (Yokogawa ‘207, paragraph 158-161, the first and second layer each include a dielectric material (same material) and an array of metal structures, the different refractive indices occur from the dielectric material forming conditions, see paragraph 159), but does not specifically teach wherein configuration materials added to the identical material are different or a concentration of a configuration material added to the identical material is changed so as to make the first and second refractive indexes different. Jeoung teaches wherein configuration materials added to an identical material are different or a concentration of a configuration material added to the identical material is changed so as to make the first and second refractive indexes different (paragraph 44, different materials added to a material provides different refractive indices). It would have been obvious to one of ordinary skill in the art at the time the Invention was filed to add materials to a material to get different refractive indices similar to Jeoung with the different refractive indices of Yokogawa ‘207 as modified by Tsai, Yokogawa ‘553 and Gidon in order to ensure proper refractive index in different regions of the optical filter providing for more efficient light filtering. 

7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (US 20140146207) in view of Tsai et al. (US 8816358) and Gidon et al. (US 20120085944).
Re claim 7: Yokogawa teaches an optical filter (fig. 8) comprising: a first filter region (502a) comprising a first layer of a first refractive index (503) and a plurality 
Tsai teaches an optical filter comprising a plurality of metal nanostructures (col. 2, lines 1-14, col. 3, lines 46-67, col. 4, lines 1-7, 48-67 and col. 5, lines 1-20, fig. 4 and 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a plurality of nanostructures similar to Tsai as the plurality of metal structures in Yokogawa in order to increase transmission of light of a desired wavelength providing for a more efficient optical filter. Yokogawa as modified by Tsai does not specifically teach a protection film covering the first filter region and the second filter region.
Gidon teaches a protection film (p) covering a first filter region (e1) and a second filter region (f1) (see fig. 8 and 6b). It would have been obvious to one of ordinary skill in . 
Allowable Subject Matter
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 5, the prior art of record individually or in combination fails to teach the optical filter of claim 1 as claimed, more specifically in combination with wherein the first metal nanostructure and the second metal nanostructure are different materials.

9.	Claims 18, 20-22, 24 and 25 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 18, the prior art of record individually or in combination fails to teach an optical device as claimed, comprising: a color filter layer configured to filter an incident light to at least R, G, B; a spectrum filter array configured to measure a spectrum of an object, the spectrum filter array including a first filter region and a second a first (see objection above, should be filter) region, more specifically in combination with the first filter region includes: a first layer of a first refractive index; and a plurality of first metal nanostructures in the first layer, the second filter region includes a second layer of a second refractive index which is different with the first refractive index; and a plurality of second metal nanostructures in the second layer; and a plurality of photo detection regions configured to detect optical signals transmitted the color filter layer and the spectrum filter array, wherein the color filter layer is disposed on an upper part in a first region of the plurality of photo detection regions, and the spectrum filter array is disposed on an upper part in a second region of the plurality of photo detection region, wherein the first layer and the second layer include a same material, and wherein the first metal nanostructures and the second metal nanostructures have substantially same shape as a nanosphere.
These elements combined provide allowable subject matter for claim 18.
Claims 20-22, 24 and 25 are allowed because of their dependency on claim 18.
11.	Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 if the 112 rejection is cleared would be allowable because of its dependency on claim 18.

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-5, 7-10, 18 and 20-25 have been considered but are moot in view of new grounds of rejection as set forth above.


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878